IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,374; AP-75,375; AP-75,376


EX PARTE JUSTIN LINK HUDSON, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
           CAUSE NOS. 984366-A, 984367-A AND 994370-A IN THE 198th JUDICIAL
                                 DISTRICT COURT FROM MASON COUNTY


 Per Curiam.

O P I N I O N 



 These are post-conviction applications for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted,
in three separate causes, of  two counts of aggravated sexual assault, one count  aggravated
sexual assault, and felony escape.  The punishment was assessed at confinement for thirty-five years on each count of aggravated sexual assault with one count to run consecutively,
and ten years for the felony escape conviction.  The Applicant's aggravated sexual assault
convictions were affirmed on direct appeal.  Hudson v. State, 04-00-00482-CR and 04-00-00483-CR (Tex. App.-San Antonio, delivered July 25, 2001, pet. ref'd.).  Applicant's felony
escape conviction was also affirmed on direct appeal.  Hudson v. State, 04-00-00484-CR
(Tex. App.-San Antonio, delivered July 25, 2001, no pet.).
	Applicant contends, inter alia, that he was denied the right to effective assistance of
counsel at trial.  Specifically, the Applicant contends that counsel had negotiated a
comprehensive plea agreement for a much lower overall sentence than the one handed down
in these causes.  However, due to counsel's failure to communicate with the prosecutor, the
trial court, and the trial court coordinator, the plea agreement was withdrawn and Applicant
was compelled to go to trial in all three causes.  The trial court has entered findings of fact
and conclusions of law, based upon the written record and counsel's affidavit, that counsel
did render ineffective assistance and it recommends that relief be granted.  We agree.
	Habeas corpus relief is granted.  Applicant's convictions in  cause numbers  984366-A, 984367-A & 994370-A from the 198th  District Court of Mason County are hereby
vacated, and the Applicant is remanded to the Sheriff of Mason County to answer the charges
set out in the indictments.  

DO NOT PUBLISH
DELIVERED: April 5, 2006